DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Remarks & Arguments filed on 10/07/2022 is acknowledged.
Claims 7-11 are examined.
Amendment to the Specification
The Amendment to the Specification filed on 10/07/2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-11 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Durbin et al (US 2013/0152597, IDS ref).
In re Claim 7:  Durbin teaches a burner arrangement (Fig. 1), comprising:
a plurality of mixing channels (30 and 40), which extend parallel to a main axis of the burner arrangement (see Fig. 1) and are arranged in at least two concentric circles (one for 30 and another for 40), in the plurality of mixing channels fuel and discharge air from a compressor are mixed during operation of the burner arrangement,
wherein the plurality of mixing channels are grouped together into fuel stages (via 22, 32 and 42 with each supplying fuel independently to 30 and 40),

    PNG
    media_image1.png
    403
    452
    media_image1.png
    Greyscale

wherein a fuel stage of the fuel stages (annotated, in mode 3 where fuel is supplied all mixing channels 30 and some mixing channels 40; open circles 40 having no fuel in Fig. 7; Figs. 6 and 7 where “some premixers 20 are fed no fuel at all and only air passes through those premixers 20”, [0038]) comprises a portion of the plurality of mixing channels with a common fuel supply (22, 32, 42) , which are controlled jointly during operation, and irregular staging in a circumferential direction of the burner arrangement is obtained in respect of a geometric distribution of the plurality of mixing channels associated with each of the fuel stages,
wherein the fuel stage comprises at least two subgroups (annotated, subgroup is an arbitrary division), wherein a subgroup of the at least two subgroups comprises at least two directly adjacent mixing channels of the plurality of mixing channels in two different circles of the at least two concentric circles (at least one 30 and another 40), the at least two directly adjacent mixing channels having the common fuel supply (both the A cup 30 and the B cup 40 are supplied by the channel 22, [0038]).
In re Claim 8:  Durbin teaches the invention as claimed and as discussed for Claim 7, above.  Durbin further teaches a centrally arranged pilot burner (cup C “not shown).
In re Claim 9:  Durbin teaches the invention as claimed and as discussed for Claim 7, above.  Durbin further teaches wherein a number of the plurality of mixing channels in a circle of the at least two concentric circles within one subgroup of the at least two subgroups is no more than twice a number of the plurality of mixing channels in another circle at least two concentric circles (equal number as annotated).
In re Claim 10:  Durbin teaches the invention as claimed and as discussed for Claim 7, above.  Durbin further teaches wherein the subgroups in at least one of the fuel stages have different numbers of the plurality of mixing channels from each other (10 in subgroup 1 and 12 in subgroup 2, as annotated).
In re Claim 11:  Durbin teaches the invention as claimed and as discussed for Claim 7, above.  Durbin further teaches wherein a number of the plurality of mixing channels in one of the fuel stages exceeds a number of the plurality of mixing channels of another of the fuel stages by no more than 50%-- (mixing channel 40 is independently controlled and therefore mode 3 can comprise more 40 which are not fueled).
Response to Arguments
Applicant's arguments with respect to claim 7 have been considered and the newly amended limitations and arguments have been addressed in the body of the rejections at the appropriate locations. Conclusion
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/             Primary Examiner, Art Unit 3741